Citation Nr: 0020165
Decision Date: 08/01/00	Archive Date: 09/08/00

DOCKET NO. 94-11 052               DATE AUG 01, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Boston, Massachusetts

THE ISSUES

1. Entitlement to service connection for a right hip disorder
secondary to residuals of service-connected disability.

2. Entitlement to service connection for a right knee disorder
secondary to residuals of service-connected disability.

3. Entitlement to service connection for a left knee disorder
secondary to residuals of service-connected disability.

4. Entitlement to service connection for a low back disorder
secondary to residuals of service-connected disability.

5. Entitlement to an increased rating for residuals of left hip
fracture, currently rated 40 percent disabling.

6. Entitlement to an increased rating for residuals of a right
lower leg laceration, currently rated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. R.  Harryman, Counsel

INTRODUCTION

The veteran had active service from January 1969 to October 1971.

This appeal arises from an April 1992 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO) in Boston,
Massachusetts, that denied claims of entitlement to increased
evaluations for service-connected residuals of fracture of the left
hip and pelvis, then rated 20 percent and for residuals of a right
leg laceration, then rated 10 percent. The veteran submitted a
notice of disagreement in December 1992. The RO issued a statement
of the case in May 1993, and the veteran submitted a substantive
appeal in June 1993.

This appeal also arises from a March 1999 RO rating decision that
denied service connection on a secondary basis for a right hip,
right knee, left knee, and a low back disorder. The veteran
submitted a timely notice of disagreement in March 2000. The RO
issued a statement of the case in March 2000 and the veteran
submitted a substantive appeal in March 2000. The veteran has
appealed to the Board of Veterans' Appeals (Board) for favorable
resolution.

2 - 

In an October 1993 rating action, the RO established service
connection for shortening of the left leg and assigned a 10 percent
rating under Diagnostic Code 5275. The veteran has not voiced any
disagreement with the rating assigned and therefore the Board lacks
jurisdiction to address that issue.

In an April 1996 rating action, the RO assigned an increased (40
percent) rating for residuals of a left hip fracture effective from
August 1991. Inasmuch as a higher evaluation is potentially
available, and as the issue of an increased rating was already in
appellate status at the time of the April 1996 rating action, the
Board will consider entitlement to an increased rating for
residuals of the left hip fracture for the entire appeal period.
See AB v. Brown, 6 Vet. App. 3 5, 38 (1993).

The veteran testified concerning his appeal for increased ratings
before an RO hearing officer in October 1993. He has not requested
a hearing for the secondary service connection issues.

FINDINGS OF FACT

1. There is no cognizable evidence of any right hip disorder during
service, nor does the evidence shows that the veteran currently has
a right hip disorder. The claim for service connection for a right
hip disorder is not plausible.

2. The claim for service connection for a right knee disorder is
plausible.

3. The claim for service connection for a left knee disorder is
plausible.

4. The claim for service connection for a low back disorder is
plausible.

3 -

CONCLUSION OF LAW

1. The claim for service connection for a right hip disorder is not
well grounded. 38 U.S.C.A. 5107(a) (West 1991).

2. The claim for service connection for a right knee disorder is
well grounded. 38 U.S.C.A. 5107(a).

3. The claim for service connection for a left knee disorder is
well grounded. 38 U.S.C.A. 5107(a).

4. The claim for service connection for a low back disorder is well
grounded. 38 U.S.C.A. 5107(a).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for VA benefits shall have the burden
of submitting evidence sufficient to justify a belief by a fair and
impartial individual that the claim is well grounded. 38 U.S.C.A.
5107(a); see also Carbino v. Gober, 10 Vet. App. 507 (1997). A
well-grounded claim is "a plausible claim, one which is meritorious
on its own or capable of substantiation. Such a claim need not be
conclusive but only possible to satisfy the initial burden of
[5107(a)]." Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990). In
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), the United States
Court of Appeals for Veterans Claims (Court) held that a claim must
be accompanied by supportive evidence and that such evidence "must
justify a belief by a fair and impartial individual' that the claim
is plausible." For a claim to be well grounded, there generally
must be (1) a medical diagnosis of a current disability; (2)
medical, or in certain circumstances, lay evidence of in-service
incurrence or aggravation of a disease or injury; and (3) medical
evidence of a nexus between an in-service injury or disease and the
current disability. Only the evidence in support of the claim is to
be considered in making that determination and, generally, a
presumption of credibility attaches to that evidence. Epps v.
Brown, 9 Vet. App. 341, 343-44 (1996), affd sub nom. Epps v. Gober,

- 4 -

126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App.
498, 506 (1995), affd per curiam, 78 F.3d 604 (Fed. Cir. 1996)
(table).

The quality and quantity of the evidence required to meet the
veteran's burden of necessity will depend upon the issue presented
by the claim. Where the issue is factual in nature, e.g., whether
an incident or injury occurred in service, competent lay testimony,
including a veteran's solitary testimony, may constitute sufficient
evidence to establish the claim as well grounded. However, where
the determinative issue involves medical causation or a medical
diagnosis, competent medical evidence to the effect that the claim
is plausible or possible is required.

Evidentiary assertions by the appellant must be accepted as true
for purposes of determining whether a claim is well grounded,
except where the evidentiary assertion is inherently incredible.
King v. Brown, 5 Vet. App. 19 (1993). However, a claimant would not
meet his burden merely by presenting lay testimony, including his
own, as lay persons are not competent to offer medical opinions.
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). Lay assertions
of medical causation or diagnosis cannot constitute evidence to
render a claim well grounded under 5107(a); if no cognizable
evidence is submitted to support a claim, the claim cannot be well
grounded. Tirpak v. Derwinski, 2 Vet. App. at 610-11 (1992).

The record clearly reflects the veteran's complaints regarding both
knees and his lower back, as well as medical evidence of at least
some pertinent abnormal clinical findings. Accordingly, considering
the proximity of those disorders to the service- connected
disabilities, the Board finds that the veteran's claims for service
connection for right knee, left knee, and low back disorders as
secondary to residuals of his service-connected disabilities are
plausible. Therefore, those claims are well grounded. Those claims
will be addressed further in the Remand that follows this decision.

However, the record contains no medical evidence at all showing any
complaints, abnormal clinical findings, or diagnosis pertinent to
a right hip disorder. The only evidence regarding that disorder
consists of the veteran's own written contentions. He is not
competent to offer medical opinions regarding the existence of a

- 5 - 

diagnosed right hip disorder. Espiritu v. Derwinski, 2 Vet. App. at
494 (1992); Tirpak v. Derwinski, 2 Vet. App. at 610-11 (1992). In
the absence of any cognizable medical evidence to support his
claim, none of the Epps criteria is met as to this issue.
Therefore, the claim for service connection for a right hip
disorder is not plausible and so must be denied as being not well
grounded.

ORDER

The claim for service connection for a right hip disorder is not
well grounded.

The claims for service connection for a right knee disorder, a left
knee disorder, are well grounded.

REMAND

As a preliminary matter, the Board finds that the claims for
increased ratings are capable of substantiation and therefore are
well grounded within the meaning of 38 U.S.C.A. 5107(a). A claim
that a service-connected condition has become more severe is well
grounded where the claimant asserts that a higher rating is
justified due to an increase in severity. See Caffrey v. Brown, 6
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629,
631-32 (1992).

In order to accurately rate the service-connected residuals of a
left hip fracture, the Board needs more information concerning
which symptoms are or are not the result of the service-connected
disability. This is especially important in this case because after
active service, the veteran suffered a fracture of the left tibial
plateau (see May 1986 VA hospital report), which has not been
determined to be related to any service-connected disability.

The medical evidence reflects that there was marked left quadriceps
atrophy before the veteran was discharged from active service. The
service-connected left hip fracture also involved the left side of
the pelvis, the acetabulum, the femoral head

- 6 -

and the sacroiliac joint. See September 1972 X-ray report. A March
1996 VA examination report notes limited hip movement, spinal
scoliosis, and limitation of motion of the spine in all directions.
X-rays showed bilateral degenerative joint disease of the knees in
November 1997. All left hip movements were reported to be painful.

The medical evidence of record also reflects that the service-
connected right leg laceration involves muscle loss of Group XI
muscles. See 38 C.F.R. 4.73, Diagnostic Code 5311. Muscle Group XI
affects propulsion, plantar flexion, stabilization of the arch, and
flexion of the toes and knee. Right ankle range of motion has not
been reported since 1972. A March 1992 VA examiner found a large
effusion of the right knee with limitation of motion. In October
1993, the veteran testified that he had foot-drop on the right (see
October 1993 hearing transcript, p. 7). To accurately rate this
impairment, current medical evidence addressing the right knee,
lower leg, ankle, foot and toes would be useful.

The residual 11-inch right leg laceration scar has been noted to be
"calcified." The veteran testified that there was a lump at the
scar site (see transcript, p. 6). The Board requests that a scar
examination be scheduled to determine whether there is objective
evidence of pain or tenderness or whether the scar itself produces
any other functional limitation.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States Court
of Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999) held that in evaluating a
service-connected disability, the Board erred in not adequately
considering functional loss due to pain under 38 C.F.R. 4.40 and
functional loss due to weakness, fatigability, incoordination or
pain on movement of a joint under 38 C.F.R. 4.45. The Court in
DeLuca held that a Diagnostic Code based on limitation of motion
does not subsume 38 C.F.R. 4.40, 4.45, and 4.59 and that the rule
against pyramiding set forth in 38 C.F.R. 4.14 does not forbid
consideration of a higher rating based on a greater limitation of
motion due to pain on use, including use during flare-ups. The
Court remanded the case to the Board to obtain a medical evaluation
that addressed whether pain significantly limits functional ability
during flare-ups or when the joint is used

- 7 - 

repeatedly over a period of time. The Court also held that the
examiner should be asked to determine whether the joint exhibited
weakened movement, excess fatigability or incoordination; if
feasible, these determinations were to be expressed in terms of
additional range-of-motion loss due to any weakened movement,
excess fatigability or incoordination. The Board requests that any
rating assigned for limitation of motion also reflect consideration
of the above.

Further, because of the clinical findings that have been noted, as
well as the location and severity of the service-connected
disabilities, the Board believes that an additional examination and
a medical opinion regarding any nexus between the claimed disorders
and the veteran's service-connected disabilities.

For the aforementioned reasons, the case is REMANDED to the RO for
the following actions:

1. The RO is to request and associate with the claims file copies
of any relevant medical records for treatment that the veteran has
received since October 1997. If such records are not available, the
RO should clearly document that fact in the claims file.

2. After receiving and associating the above-mentioned records, if
available, with the veteran's claims file, the veteran should be
scheduled for VA orthopedic and neurological examinations. The
claimsfile and a copy of this remand must be made available to the
examiners for review in connection with this examination. The
examiners should review the claims file, examine the veteran and
provide findings that take into account the veteran's various
complaints regarding his low back, left hip, both knees, and right
foot symptoms. The examiners should determine the nature and extent
of all impairments that are a result of the service-connected
disabilities. Any right foot drop or

8 -

other right foot symptoms should be noted. The right leg scar
should be evaluated for pain, tenderness, or other impairment. The
examiners should comment on any additional functional impairment of
the left hip and any other affected joints due to pain, weakness,
or incoordination. All examination findings along with complete
rational of opinions and conclusions should be set forth in a
typewritten report. The Board specifically requests that the
examiners offer an opinion as to whether it is at least as likely
as not that the service- connected disabilities have caused or
aggravated any low back condition or left or right knee condition.

3. The RO should undertake any additional .development suggested by
the examiner's findings and opinions.

4. Following completion of the foregoing, the RO should review the
claims file and ensure that all of the above mentioned development
has been completed in full. If any development is incomplete or
deficient in any manner, appropriate corrective action is to be
implemented.

5. After ensuring that all requested development has been completed
to the extent possible, the RO is to reevaluate the veteran's claim
on the basis of all relevant evidence of record, and in light of
all applicable statutes, regulations, and case law.

6. If the determination remains unfavorable to the veteran, he and
his representative should then be provided with a supplemental
statement of the case and

- 9 -

afforded the appropriate period of time in which to respond.

Thereafter, subject to current appellate procedures, the case
should tie returned to the Board for further appellate
consideration, if appropriate. The veteran need take no action
until he is further informed. The purpose of this REMAND is to
obtain further development and ensure due process of law. No
inference should be drawn regarding the final disposition of the
claim as a result of this action. The appellant has the right to
submit additional evidence and argument on the matter or matters
the Board has remanded to the regional office. Kutscherousky v.
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8,44-8.45 and
38.02-38.03.

William Harryman
Acting Member, Board of Veterans' Appeals

- 10-



